 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   SALATIELU IFOPO,                     )   No. CV 17-5964-ODW (FFM)
                                          )
12                    Petitioner,         )
                                          )   JUDGMENT
13        v.                              )
                                          )
14   DANIEL PARAMO, Warden,               )
                                          )
15                    Respondent.         )
                                          )
16
17        Pursuant to the Order Summarily Dismissing Petition Without Prejudice,
18        IT IS ADJUDGED that the Petition is dismissed without prejudice.
19
20   DATED: December 4, 2018
21
22
                                                     OTIS D. WRIGHT, II
23                                                 United States District Judge
24
25
26
27
28
